DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/16/2021 have been fully considered but they are not persuasive. 
Applicant argues that D1 does not disclose wine glass holders as claimed.  No further limitations are present to further define “wine glass holders” and applicant states that protrusions (33) of D1 cannot hold wine glasses but as can be seen in figure 1, in the upper levels of the rack, bottles are held by the protrusions (33) and wine glasses could be held in the same manner.
Applicant argues D1 does not disclose the two flanges as claimed on the support bracket.   Applicant interpreted the office action to say that stop member (34) was identified as the two flanges, however, that was meant to only be identified as one flange and portion of bracket while portion of bracket (14) at tab (42) was identified as the second flange.  Applicant further argues that flange (34) cannot be used to secure the bracket to the rack mounting surface.  The claim only requires “flange having at least one hole there through for a fastener to be inserted and used secure the support bar bracket to the rack mounting surface” - the latter portion of the limitation being only functional language.  Applicant is arguing against the reference individually and as modified by D2/D3, the flange (34) is attached to the support bar via screw connection and thereby secures bars and brackets to one another and increases security of the device to the rack mounting surface.

Applicant argues the attachment arms of D2 are not a sleeve and again is only arguing against the device of D2 individually and not as combined with D1/D3. 
Applicant argues that because D2 does not show the bottle support receiving a neck of a bottle that the claimed limitations are not met.  However, the limitation “the other of the pair of bottle supports is configured to receive the neck portion of the bottle” is only a functional recitation and the bottle support of D2 would certainly be capable of receiving a bottle neck (of a bottle which is also only claimed functionally).
Applicant argues there would be no motivation to combine or add the bottle supports of D2 with the rack of D1.  Since D1 is directed toward utilizing a multitude of bottle support types (various bottle supports shown in figure 1) it is already motivated to be adapted to added types of bottle supports for even more varied or larger capacity arrangements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2013/0233814) in view of Koder et al. (US 2014/0339182) and Williams et al. (US 6,758,448).

D1 does not disclose the particulars of the bottle supports having a base sleeve to connect to the support bars.  

Williams et al. (hereafter “D3”) discloses a connecting sleeve (19) for cantilever supports (figure 2) with the sleeve being a square hollow members and being set in place with a set screw (at 21).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify D1 to add bottle supports of D2 for connection at a front support bar (in pairs), and utilizing the connecting/base sleeve taught by D3 for connecting the bottle supports to the support bar for allowing adjustment of location and adding bottle capacity.
Regarding claims 2-5, see figures 1, 7-8 of D1 illustrating the required limitations.
Regarding claims 7-13, 15-19, see the discussions of claims 1-5 above.
Regarding claim 14, D1 discloses wherein the bottle holding portion of the bottle support is approximately rectangular in shape (figure 4 shows a rectangular support for .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK D HAWN/Primary Examiner, Art Unit 3631